Citation Nr: 1204817	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-00 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right shin disability, to include residuals of cellulitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from at least September 1986 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran initially claimed service connection for a right shin condition, and the August 2007 rating decision denied service connection for right shin splints.  The Board construes the Veteran's claim broadly, and therefore has recharacterized it as reflected on the cover page of this decision, to best reflect the issue on appeal.


FINDINGS OF FACT

There is competent and credible evidence that the Veteran has had continuing symptoms regarding his right shin disability from service to the present.


CONCLUSION OF LAW

The criteria for service connection for a right shin disability, to include residuals of cellulitis have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he has experienced a right shin disability that has persisted since service.  

Service treatment records show that in October 2005 the Veteran was treated after he reported pain in his right shin.  He indicated that he had stepped in a hole and hit his shin against a tree stump.  On examination of his right shin, there was warmth and redness of approximately a half dollar in size.  There was edema to his anterior shin, and a minor abrasion at the site of erythema.  The Veteran estimated that his pain was a two of ten.  The Veteran was assessed as having cellulitis of his right shin, and treated with Keflex.  In a report of medical history for a June 2006 aeromedical examination the Veteran indicated that he had a bump on his shin, and the examiner observed there was a right shin soft tissue nodule/mass.  The examiner commented that it was nontender, without skin changes, and without symptoms.  In October 2006 the Veteran reported that he experienced intermittent swelling of his anterior right lower leg status-post a contusion that occurred a year earlier.  On examination leg abnormalities were seen, and there was mild soft tissue swelling to the anterior right leg.  

In December 2006 the Veteran filed a claim for entitlement to disability benefits for a "right shin condition."  He was examined in January 2007, and the report regarding the right shin relayed a history of a condition that had existed since 2005 due to an injury.  It was reported that the skin was involved, and that the bone no longer caused pain and was not then infected.  The Veteran reported the most recent infection was in January 2006, and that he was not receiving any treatment for his shin.  He reported no functional impairment.  Examination of both the right tibia and fibula revealed normal findings, and X-ray results were within normal limits.  The examiner diagnosed the Veteran as having shin splints, with subjective factors of pain after exertion.  
 
In May 2008 on a deployment and environmental health evaluation the Veteran reported that he had hit his shin during service, and that he experienced a raised area on his shin in the mornings.  He described the protrusion as worse in the mornings, and decreasing during the day with activity.  He denied pain in the shin area at that time.  It was indicated that the Veteran had right shin pain with acute trauma in service, and was currently under conservative treatment.  The Veteran was prescribed Naprosyn for multiple orthopedic conditions.  

In November 2008 the Veteran wrote that he had experienced shin splints and shin cellulitis while in service.  He specified that his shin cellulitis persisted.  He indicated that although he did not experience chronic pain, discomfort, or effects on his daily activities, he was concerned that the skin tissue in the area of the original injury was regularly raised, especially in the mornings.  

In December 2008 the Veteran sought treatment for his right leg concerned that the spot on his shin, in the area where he had an injury and cellulitis, had persisted for years.  Specifically, the Veteran reported that there was a small lump palpable near his shin in the morning, and the tissue underneath felt "different" when compared to the area.  On examination there was a small irregularity palpable in the muscle of the right anterior lower leg adjacent to the shin laterally.  No redness, swelling, or erythema was present.  The nurse practitioner reassured the Veteran that there was no abnormality, and the lump palpable lateral to the shin area of the mid-leg was likely a result of the healing process where he had injured it and developed cellulitis approximately two years earlier.  

The Veteran wrote in December 2008 detailing his experience regarding his shin disability.  Specifically he discussed how when he was diagnosed with cellulitis in October 2005 he was prescribed Keflex, which effectively stopped the swelling, and the raised area steadily decreased with the exception of a small raised area that persisted.  The Veteran indicated that although he inquired about the raised area on his shin, it was asymptomatic.  By the time of his examination in January 2007, the Veteran indicated that the raised area occurred periodically, and seemed to be more prominent in the early morning.  The Veteran reported that he identified January 2006 as his most recent experience with exertion pain, which was diagnosed as shin splints, but that he believed it could have been the continuation of recovery of the traumatized area.  The Veteran indicated that the raised area continued to periodically return almost on a daily basis, and whether or not the area was raised it consistently had a significantly softer texture than surrounding tissue in the same area.  The Veteran reported that he did not experience pain, discomfort, or effects on his daily activities.  The Veteran indicated that the December 2008 medical evaluation had confirmed the area was present, and he suggested that as such he experienced a "chronic" shin disability. 

In summary, the Veteran has suffered from various right shin symptomatology since service.  Specifically, service treatment records referenced the Veteran's right shin cellulitis and prescription for Keflex.  The Veteran has been diagnosed as having or treated for such right shin disabilities as cellulitis and shin splints.  His record has shown that he sought continuous medical attention for his symptoms of a raised area of skin on the right shin.  

As such, the evidence is at least an equipoise, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the diagnosis of cellulitis of the right shin area during service, and the competent and credible assertions that the Veteran has experienced raised skin in the same area during and since service, and the competent and credible evidence regarding a palpable area on the right shin, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a right shin disability, to include residuals of cellulitis.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shin disability, to include residuals of cellulitis is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


